FILED
                              NOT FOR PUBLICATION                           DEC 07 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 RAKSM MEAS, a.k.a. Raskmy Meas,                  No. 06-70994

               Petitioner,                        Agency No. A025-274-291

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Raksm Meas, a native and citizen of Cambodia, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s removal order. We have jurisdiction pursuant to 8 U.S.C. § 1252. We



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

JTK/Research
review de novo whether a particular offense is an aggravated felony, Ngaeth v.

Mukasey, 545 F.3d 796, 800 (9th Cir. 2008) (per curiam), and we deny the petition

for review.

       The agency properly determined that Meas’ conviction under California

Penal Code § 459, for which he was sentenced to sixteen months imprisonment,

constitutes an aggravated felony under 8 U.S.C. § 1101(a)(43)(G) and (U), where

the record of conviction establishes that Meas pled guilty to “enter[ing a] locked

car to steal.” See Ngaeth, 545 F.3d at 802 (conviction for entering a locked vehicle

with the intent to commit theft constitutes an attempted theft offense for purposes

of the aggravated felony definition).

       PETITION FOR REVIEW DENIED.




JTK/Research                              2                                    06-70994